          Case 4:19-cv-00434-KOB Document 14 Filed 07/31/20 Page 1 of 30                                  FILED
                                                                                                  2020 Jul-31 PM 12:28
                                                                                                 U.S. DISTRICT COURT
                                                                                                     N.D. OF ALABAMA


                      IN THE UNITED STATES DISTRICT FOR THE
                          NORTHERN DISTRICT OF ALABAMA
                                 MIDDLE DIVISION

ROBERT BARTON,                                  )
                                                )
                Claimant,                       )
                                                )
v.                                              )            CIVIL ACTION NO.
                                                )            4:19-CV0434-KOB
ANDREW SAUL,                                    )
ACTING COMMISSIONER OF                          )
SOCIAL SECURITY                                 )
                                                )
                Respondent.                     )

                                  MEMORANDUM OPINION

                                      I. INTRODUCTION

     Robert Barton, the claimant, filed an application for supplemental security income under

Title XVI on March 9, 2016. (R. 25, 62, 170). He alleged disability beginning on August 3, 2013

because of high blood pressure, gout, diabetes, blood clots in his legs, acid reflux, and high

cholesterol. (R. 25, 62, 170, 47). The Social Security Administration denied the claimant’s

application on April 27, 2016, and the claimant had a video hearing before an Administrative

Law Judge on April 25, 2018. (R. 25, 76, 81).

     In a decision dated June 12, 2018, the ALJ found the claimant was not disabled, and,

therefore, not entitled to benefits. (R. 70). The claimant appealed to the Appeals Council. (R. 7-

8). After the Appeals Council denied the claimant’s request for review, the ALJ’s decision

became the final decision of the Commissioner of Social Security. (R. 1-3). The claimant has

exhausted his administrative remedies. Pursuant to 42 U.S.C. §§ 405(g) and 1383(c)(3), this

court has jurisdiction to decide this case. This court AFFIRMS the Commissioner’s decision for

the reasons stated below.




                                                    1
         Case 4:19-cv-00434-KOB Document 14 Filed 07/31/20 Page 2 of 30



                                     II. ISSUE PRESENTED

The claimant presents the following two issues for review:

       (1) whether substantial evidence supports the ALJ’s conclusion that the claimant has a
           Residual Functional Capacity (RFC) to perform light exertional work; and

       (2) whether the evidence supports the ALJ’s determination that the claimant is not
           disabled under the Medical Vocational Guidelines 201.12.

                                 III. STANDARD OF REVIEW

       The standard for reviewing the Commissioner’s decision is limited. This court must

affirm the ALJ’s decision if he applied the correct legal standards and substantial evidence

supports his factual conclusions. See 42 U.S.C. § 405(g); Graham v. Apfel, 129 F.3d 1420, 1422

(11th Cir. 1997); Walker v. Bowen, 826 F.2d 996, 999 (11th Cir. 1987).

        “No . . . presumption of validity attaches to the [ALJ’s] legal conclusions, including

determination of the proper standards to be applied in evaluating claims.” Walker, 826 F.2d at

999. This court does not review the ALJ’s factual determinations de novo. The court will affirm

those factual determinations that are supported by substantial evidence. “Substantial evidence” is

“more than a mere scintilla. It means such relevant evidence as a reasonable mind might accept

as adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389, 402 (1971).

       The court must keep in mind that opinions such as whether a claimant is disabled, the

nature and extent of a claimant’s residual functional capacity, and the application of vocational

factors “are not medical opinions, . . . but are, instead, opinions on issues reserved to the

Commissioner because they are administrative findings that are dispositive of a case; i.e., that

would direct the determination or decision of disability.” 20 C.F.R. §§ 404.1527(d), 416.927(d).

Whether the claimant meets a Listing and is qualified for Social Security disability benefits is a

question reserved for the ALJ, and the court “may not decide facts anew, reweigh the evidence,




                                                  2
         Case 4:19-cv-00434-KOB Document 14 Filed 07/31/20 Page 3 of 30



or substitute [its] judgment for that of the Commissioner.” Dyer v. Barnhart, 395 F.3d 1206,

1210 (11th Cir. 2005). Thus, even if the court were to disagree with the ALJ about the

significance of certain facts, the court has no power to reverse that finding as long as substantial

evidence in the record supports it.

       The court must “scrutinize the record in its entirety to determine the reasonableness of the

[ALJ]'s factual findings.” Walker, 826 F.2d at 999. A reviewing court must not only look to

those parts of the record that support the decision of the ALJ, but also must view the record in its

entirety and take account of evidence that detracts from the evidence relied on by the ALJ.

Hillsman v. Bowen, 804 F.2d 1179, 1180 (11th Cir. 1986).

                                      IV. LEGAL STANDARD

                                   Residual Functional Capacity

       Under 42 U.S.C. § 423(d)(1)(A), a person is entitled to disability benefits when the

person is unable to “engage in any substantial gainful activity by reason of any medically

determinable physical or mental impairment which can be expected to result in death or which

has lasted or can be expected to last for a continuous period of not less than 12 months . . . .” 42

U.S.C. § 423(d)(1)(A). To make this determination the Commissioner employs a five-step,

sequential evaluation process:

       (1) Is the person presently employed?
       (2) Is the person’s impairment severe?
       (3) Does the person’s impairment meet or equal one of the specific impairments set forth
           in 20 C.F.R. Pt. 404, Subpt. P, App. 1?
       (4) Is the person unable to perform his or her former occupation?
       (5) Is the person unable to perform any other work within the economy?

       An affirmative answer to any of the above questions leads either to the next question, or,

on steps three and five, to a finding of disability. A negative answer to any question, other than

step three, leads to a determination of not disabled. McDaniel v. Bowen, 800 F.2d 1026, 1030



                                                  3
           Case 4:19-cv-00434-KOB Document 14 Filed 07/31/20 Page 4 of 30



(11th Cir. 1986) 1; 20 C.F.R. §§ 404.1520, 416.920. At the third step, the ALJ must determine the

claimant’s RFC, which is a measurement to guide the ALJ in deciding if the claimant is capable

of doing past work, or any other work in the economy. 20 C.F.R. § 404.1520(a)(4); SSR 96-8p.

         A claimant’s RFC “is not the least an individual can do despite his or her limitations or

restrictions, but the most.” SSR 96-8p(5). A claimant must be able to perform “at least

substantially all of the activities of work at a particular level” for an ALJ to determine that the

claimant has an RFC of that particular level. SSR 83-10. A claimant who can perform work at

his or her determined RFC can also perform at a lower RFC; for example, if a claimant has an

RFC for light work, that claimant can also perform sedentary work, “unless there are additional

limiting factors.” 20 C.F.R. § 404.1567(b).

         The ALJ’s determination of a claimant’s RFC must be “based on all relevant medical and

other evidence, of a claimant’s remaining ability despite his impairment.” Castle v. Colvin, 557

F. App’x 849, 852 (11th Cir. 2014). The ALJ must also consider the descriptions and

observations made by a claimant about his or her own limitations resulting from severe

impairments. 20 C.F.R. § 404.1545(a)(3). To support his findings with substantial evidence, an

ALJ must “link the RFC assessment to specific evidence in the record bearing upon the

claimant’s ability to perform the physical, mental, sensory, and other requirements of work.”

Packer v. Astrue, 2013 WL 593497, *4 (S.D. Ala. Feb. 14, 2013), aff’d, 542 F. App’x 890 (11th

Cir. 2013).

         To avoid being conclusory, an ALJ’s decision “must contain specific reasons for the

finding on credibility, supported by the evidence in the case record, and must be sufficiently



1
 McDaniel v. Bowen, 800 F.2d 1026 (11th Cir. 1986) was a supplemental security income case (SSI). The same
sequence applies to disability insurance benefits. Cases arising under Title II are appropriately cited as authority in
Title XVI cases. See, e.g., Ware v. Schweiker, 651 F.2d 408 (5th Cir. 1981) (Unit A).


                                                           4
         Case 4:19-cv-00434-KOB Document 14 Filed 07/31/20 Page 5 of 30



specific to make clear to the individual and to any subsequent reviewers the weight the

adjudicator gave to the individual's statements and the reasons for that weight.” SSR 96-7p. A

decision is not supported by substantial evidence if the ALJ "reached the result that [he] did by

focusing upon one aspect of the evidence and ignoring other parts of the record." McCruter v.

Bowen, 791 F.2d 1544, 1548 (11th Cir. 1986). While the ALJ is not required to specifically refer

to every piece of evidence in the record, his decision cannot be a broad rejection. Packer v.

Comm’r, SSA, 542 F. App’x 890, 891-92 (11th Cir. 2013)) (citing to Dyer, 395 F.3d at 1211).

                                  Medical Vocational Guidelines

       At step five, an ALJ has two methods by which he may determine a claimant’s ability to

“adjust to other work in the economy”: (1) applying the grids or (2) considering the testimony of

a vocational expert. Phillips v. Barnhart, 357 F.3d 1232, 1239 (11th Cir. 2004). An ALJ should

not rely exclusively on the grids in two instances: (1) when the claimant is unable to perform a

full range of work at a given exertional level, and (2) when a claimant has non-exertional

impairments that significantly limit basic work skills. 20 C.F.R. pt. 404, subpt. P, app. 2

§ 200.00(a); Smith v. Bowen, 792 F.2d 1547, 1554 (11th Cir. 1987) (explaining that the grids

should only be used when each grid variable “accurately describes the claimant’s situation”).

Exertional impairments are concerned with the physical strength of a claimant, while non-

exertional impairments are issues unrelated to physical strength such as “certain mental, sensory,

or skin impairments.” 20 C.F.R. pt. 404, subpt. P, app. 2, § 200.00(e). Pain is a non-exertional

impairment. See Wolfe v. Chater, 86 F.3d 1072, 1078 (11th Cir. 1996).

       Each grid covers a physical exertional level, and within each grid, the ALJ can find a

decision of disabled or not disabled based on age, education, and work experience. 20 C.F.R. pt.

404, subpt. P, app. 2, § 200.00(a). “Nothing in the relevant statutes or regulations requires the




                                                 5
         Case 4:19-cv-00434-KOB Document 14 Filed 07/31/20 Page 6 of 30



ALJ to use the grids as a framework in all instances.” Watson v. Astrue, 376 F. App’x 953, 958

(11th Cir. 2010). “[T]he preferred method of demonstrating job availability when the grids are

not controlling is through vocational expert testimony,” but the ALJ can still use the grids as a

framework to guide his decision. See Welch v. Bowen, 854 F.2d 436, 440 (11th Cir. 1999);

Wilson v. Barnhart, 284 F.3d 1219, 1227 (11th Cir. 2002).

                                             V. FACTS

       On June 12, 2018, the day the ALJ delivered his decision, the claimant was fifty-two

years old. He completed the 12th grade. The claimant last worked in 2013 as an engine inspector;

previously worked as a cloth inspector; and claimed he could no longer work because of his back

pain, gout, and the swelling in his feet and legs. The claimant completed a Disability Report as

part of his application in which he described his work history for the prior fifteen years. For his

last job, the claimant listed work as an inspector for a manufacturing business in 2007 for twelve

hour days, three days a week. Also in 2007, the claimant stated he did general labor for an

assembly company for one month, working eight hour days, five days a week. (R. 27-28, 201).

                                       Physical Impairments

       The claimant, complaining of swelling and pain in his left leg, saw Dr. Don Abernathy at

the Abbeville Area Medical Center on September 23, 2009. The claimant said his pain was a

seven to eight on a ten-point scale, but then rated it as a nine after the triage nurse applied a knee

immobilizer. He stated he had injured his left leg in a car accident three years ago and had a

blood clot.

       An x-ray of his left knee showed smooth articular surfaces, normal medial and lateral

compartment joint space and patellofemoral joint space, and no joint effusion. Dr. Abernathy

diagnosed the claimant with a baker’s cyst and leg pain, and noted a history of reflux. Dr.




                                                  6
         Case 4:19-cv-00434-KOB Document 14 Filed 07/31/20 Page 7 of 30



Abernathy gave the claimant 10 milligrams of Lortab for pain, then prescribed Medrol and

Vicodin for inflammation. At the time of this appointment, the claimant was taking Celebrex for

pain and swelling, Lasix for swelling, Ranitidine for reflux, Metformin for diabetes, and

Metoprolol tartrate, Clonidine, Lisinopril, and Norvasc for high blood pressure. (R. 294-300).

       On October 26, 2009, the claimant saw Dr. Steve Carawan at the Carolina Bone and Joint

Clinic, PA as a new patient complaining of “pain that shoots from his knee to his buttocks area”

and swelling in his knee. Dr. Carawan stated that the claimant “ha[d] been disabled” since an

auto accident in 2006. Dr. Carawan noted pain, swelling, and mild degenerative arthritis in the

claimant’s left knee. He diagnosed the claimant with pitting edema in his left leg caused by

excess fluid in the body that leaves temporary indentation when pressure is applied. He also

noted that the claimant likely had a baker’s cyst. The claimant felt pain when Dr. Carawan

conducted a straight leg raise and reported stiffness when he first got out of bed in the morning,

difficulty climbing stairs, and a sense of instability, although he did not report any episodes of

his knees buckling. Dr. Carawan administered an injection of Lidocaine and Medrol on the

claimant’s left knee. (R. 242-43).

       The claimant saw Dr. Jonathan Hegler at the Abbeville Area Medical Center on

November 5, 2009, complaining of knee pain and a knee strain. The claimant reported his pain

level as a five out of ten, but denied any swelling. Dr. Hegler suspected the claimant had a

ligament tear and ordered an MRI of the claimant’s left knee. He said the claimant was “quite

mobile,” and noted he was diabetic and had hypertension. As part of the claimant’s illness

history, Dr. Hegler noted that several weeks ago the claimant had a car accident in which his car

was struck on the side by a railroad truck.




                                                  7
         Case 4:19-cv-00434-KOB Document 14 Filed 07/31/20 Page 8 of 30



       Upon examining the claimant, Dr. Hegler found he had a normal gait and full range of

motion in his neck. An x-ray of the claimant’s left knee from October 1, 2009 was normal. Dr.

Hegler stated that the claimant’s medical history suggests noncompliance with his blood pressure

and blood sugar medications. Dr. Hegler administered 60 milligrams of Toradol in the claimant’s

right gluteal to treat his pain and refilled his prescription for Norvasc. He also stopped the

claimant’s prescription for Celebrex, prescribed Relafen and Vicodin for his pain, and prescribed

Clonidine for the claimant’s high blood pressure. (R. 278-88).

       On November 19, 2009, the claimant visited Dr. James McQuown to get established as a

patient at Calhoun Falls Family Practice. He said he had an old back injury for which he had

surgery done twice and a history of deep vein thrombosis in his left leg because of a car accident.

He also said he stopped taking coumadin after two years of treatment. He had normal neck

motion and no swelling at this visit. The claimant also stated he had good control of his diabetes

and some difficulty controlling his hypertension. He visited Dr. McQuown again on December

15, 2009 because he was having stomach cramps and blood in his stool. Dr. McQuown again

noted that the claimant had normal range of motion in his neck and no swelling. He prescribed a

new medication for the claimant’s hypertension: chlorthalidone. At another visit with Dr.

McQuown on January 19, 2010, the claimant said he felt his hypertension was stable. Dr.

McQuown did not see any swelling in the claimant’s extremities. (R. 324, 327-29).

       Dr. McQuown referred the claimant to Dr. Christopher Ceraldi for a colonoscopy because

the patient had blood in his stool for several months. The claimant first saw Dr. Ceraldi on

January 20, 2010 at Abbeville Surgical. Dr. Ceraldi described him as “robust and healthy in

appearance” and did not report any swelling. Dr. Ceraldi recommended the claimant have a

colonoscopy done because of his age, family history of colon cancer, and the blood in his stool.




                                                  8
         Case 4:19-cv-00434-KOB Document 14 Filed 07/31/20 Page 9 of 30



The claimant saw Dr. Ceraldi on February 2, 2010 at Abbeville Area Medical Center for a

colonoscopy that revealed mild diverticulosis with moderate internal hemorrhoids. (R. 408, 319-

20).

       The claimant saw Dr. Locke Simons at Calhoun Falls Family Practice on March 18,

2010, complaining of a gout flare up in his right elbow. Dr. Simons noted swelling in the right

elbow joint. The claimant also had bilateral swelling in his legs. Dr. Simons reported that the

claimant’s diabetes had worsened, noting the claimant was “not watching his diet as he should

be.” He increased the claimant’s metformin dosage to treat the diabetes. The claimant’s

hypertension was stable. (R. 331).

       The claimant saw Dr. Simons again on May 25, 2010 for gout, this time in his right hand.

The claimant said the gout attacks were becoming more regular over time. Dr. Simons found

tenderness and swelling in the claimant’s right hand, wrist, forearm, and elbow joint. Dr. Simons

prescribed prednisone for inflammation, Lortab for pain, and allopurinol for gout. (R. 333).

       On June 25, 2010, Dr. McQuown saw the claimant at Calhoun Falls Family Practice for a

follow-up visit. The claimant said he felt his diabetes and hypertension were stable, but he had

some gout attacks. Dr. McQuown did not note any swelling. He increased the claimant’s dose of

Norvasc and stopped the claimant’s Chlorthalidone prescription, both used to treat high blood

pressure. The claimant saw Dr. McQuown on September 27, 2010, and again reported his

diabetes and hypertension were stable. The claimant denied that he suffered pain or motion

limitation from gout, denied swelling in his feet, and reported that he had some swelling at times

without specifying where. Upon examination, Dr. McQuown noted slight swelling in the

claimant’s lower extremities. Dr. McQuown described the patient’s activity and energy level as

normal. (R. 334-36).




                                                 9
        Case 4:19-cv-00434-KOB Document 14 Filed 07/31/20 Page 10 of 30



       On November 4, 2010, the claimant saw Dr. McQuown because of a possible gout flare

up in his left elbow. He said his gout attacks had become more frequent and complained of

limited motion, pain, and swelling in his left elbow. Dr. McQuown reported swelling in the

claimant’s left elbow that resulted in redness and limited movement. Dr. McQuown also

instructed the claimant to watch his diet, administered Decadron by injection for inflammation,

and prescribed him Lortab for pain and Colchicine for gout. The claimant then saw Dr. Ashley

Wiggins on December 27, 2010 for a follow-up visit. He reported a recent gout flare up, which

he described as “a whole lot better,” though he complained of residual soreness in his left arm,

hand, and elbow. The claimant had no complaints of feeling fatigued. Dr. Wiggins found that the

claimant’s gait was normal, but his left elbow was swollen. (R. 338-340).

       The claimant saw Dr. McQuown again on March 28, 2011 for a follow-up visit. He

reported no further gout flare ups since his last visit. The claimant’s diabetes and hypertension

were stable. Dr. McQuown found no pain, motion limitations, or swelling. He reported the

claimant’s gait as normal. He also reviewed the claimant’s medications, increased his daily dose

of lisinopril, and noted that the claimant was off Diovan, both used to treat high blood pressure.

       The claimant saw Dr. McQuown on October 26, 2011 for another follow-up visit. He

reported an ache in his right shoulder, and Dr. McQuown noted slight stiffness in his right

shoulder. Dr. McQuown examined the claimant’s neck and found it normal. He had no swelling.

At that visit, he claimant’s diabetes was stable, but his hypertension was poor because he had run

out of his medications. Dr. McQuown administered an injection of Dexamethasone Sodium

Phosphate to the claimant to help treat his gout. On November 3, 2011, the claimant visited Dr.

McQuown for a follow-up, complaining of pain in his hands. Dr. McQuown described the

claimant’s hypertension as “benign.” (R. 341-46).




                                                10
        Case 4:19-cv-00434-KOB Document 14 Filed 07/31/20 Page 11 of 30



       When the claimant next visited Dr. McQuown on February 20, 2012 for a routine follow-

up for his gout, his diabetes and hypertension were stable and he had no swelling. Dr. McQuown

described the claimant’s feet as “normal and non-tender” and told the claimant to work on better

diet control. The claimant saw Dr. McQuown on May 4, 2012 for a routine clinic follow-up of

acute cystitis. He complained of pain in his left flank and above his pubic bone. The claimant

had no swelling. Dr. McQuown determined that the claimant had a urinary tract infection and

prescribed the claimant Ciprofloxacin for treatment. The claimant had an appointment on May

21, 2012 with Dr. McQuown to discuss the claimant’s recent lab results. Dr. McQuown

increased the claimant’s allopurinol prescription to treat his gout and started the claimant on

Pravachol to treat high cholesterol. Between then and the claimant’s follow-up with Dr.

McQuown on August 3, 2012, he reported one gout attack. The claimant again said his

hypertension and diabetes were stable. He had no swelling in his extremities. (R. 355, 348-59).

       On a December 4, 2012 visit, the claimant saw Dr. McQuown because he had a cough,

chills, and headache. The claimant was 280 pounds, ten pounds lighter than he had been on the

previous August visit. The claimant visited Dr. McQuown again on April 22, 2013 for a follow-

up visit, and his weight was back up to 290 pounds. The claimant reported that his gout was

“much better” and he only had occasional attacks. The claimant’s diabetes was stable and he had

no swelling in his extremities or abdominal pain. (R. 360-65).

       Dr. Simons saw the claimant for an ear infection on June 14, 2013 at Calhoun Falls

Family Practice. Dr. Simons also noted a mild gout flare up in the claimant’s right thumb joint

causing redness, swelling, and tenderness. Dr. Simons saw no swelling in the claimant’s

extremities. The claimant had gained weight, weighing 298 pounds.




                                                11
        Case 4:19-cv-00434-KOB Document 14 Filed 07/31/20 Page 12 of 30



       The claimant did not see Dr. Simons again until December 3, 2013 when he complained

of increased back pain. The claimant said the pain had been mostly bearable, but most recently

his back would hurt even when he was sitting. The claimant had swelling in his ankles and shins.

His muscular strength was normal. He had a positive straight leg test. Dr. Simons found

tenderness in the claimant’s lumbar spine at level 3-5, as well as bilateral muscle spasms. Dr.

Simons prescribed the claimant hydrocodone-Acetaminophen for pain and cyclobenzaprine for

muscle spasms. (R. 367-72).

       On February 14, 2014, the claimant visited Dr. Simons for a follow-up visit. He reported

that his pain with medications averaged a five to six on a ten-point scale. The claimant had

swelling in his shins. He told Dr. Simons he would like more pain relief, though he was getting

some relief from the muscle relaxer and the Norco. Dr. Simons increased his Norco prescription

to help with the pain and told the claimant he could “play with his dose” of Flexeril to balance

pain relief and sedation. Dr. Simons also told the claimant to lose weight and walk for exercise.

(R. 374-76).

       The claimant visited Billie White, R.N., N.P., on May 29, 2014 at Calhoun Falls Family

Practice because of lower back pain. The claimant said the prior increase in his pain medications

and muscle relaxers “worked very well” to help control his back pain. NP White noted that the

claimant had swelling in his ankles and shins. She recommended diet and exercise.

       On October 6, 2014, the claimant visited NP White again for a follow-up visit

complaining of burning and numbness on the bottom of his feet. Other than increased burning in

his feet, the claimant reported that he was “doing pretty well.” He said he “has not been eating

well lately,” “has been eating more sweets and rice,” checks his blood sugar sporadically, and

has poor glycemic control, but his diabetes was stable. He had no swelling in his extremities and




                                                12
        Case 4:19-cv-00434-KOB Document 14 Filed 07/31/20 Page 13 of 30



his feet were normal upon examination. The claimant told NP White that he would rather work

on his diet and exercise habits than take more medication for weight loss, blood pressure, and

blood sugar. (R. 377-82).

       NP White reported on a January 13, 2015 follow-up appointment that the claimant was

“not adherent with the medical regimen” and she did not think the claimant was taking his

medications as he should. The claimant continued to report back pain, but he had been out of

medication for two to three weeks. The claimant stated that his back pain makes it hard to

exercise and admitted to controlling his diabetes poorly. The claimant had no swelling in his

extremities. NP White prescribed the claimant tramadol for his back pain.

       On February 16, 2015, the claimant visited Dr. Simons at Calhoun Falls Family Practice

for a follow-up. He had swelling in his ankles and shins. Dr. Simons prescribed glimepiride for

his diabetes. (R. 383-88).

       On May 6, 2015, Dr. Ceraldi performed another colonoscopy on the claimant at the

Abbeville Area Medical Center for screening because he had a family history of colon cancer.

Dr. Ceraldi removed two polyps, once again found mild diverticulosis, and biopsied the

claimant’s ileocecal valve fold because of some irregularity, but reported no other issues. The

claimant then saw Dr. Simons on May 18, 2015 at Calhoun Falls Family Practice for a follow-

up, reporting that he felt well and had no side effects from his medications. The claimant said the

pain in his neck and back seemed to be getting worse, and he still had swelling in his feet, ankles,

and shins. (R. 265, 316, 389-90).

       The claimant saw Chelsea Riddle, PA-C, on August 24, 2015 at Calhoun Falls Family

Practice for a follow-up visit. He complained of low back pain and a grinding pain in his left

shoulder when raising his arm. The claimant said he had shoulder pain for the past four to five




                                                13
        Case 4:19-cv-00434-KOB Document 14 Filed 07/31/20 Page 14 of 30



months. PA Riddle found the claimant’s left shoulder was normal with no tenderness, but said he

needed an x-ray. The claimant saw PA Riddle again on December 7, 2015 for a follow-up visit.

He said he was trying to lose weight by working on his diet and exercise habits, staying very

active with his grandchildren, and feeling fairly well. He did not get his shoulder x-rayed. He had

swelling in his shins and ankles. PA Riddle advised him to get twenty to thirty minutes of daily

activity. The claimant saw PA Riddle on December 14, 2015 for a recheck of his hypertension

and lab results. He weighed 276 pounds. He still had swelling in his shins and ankles, and she

advised him again to get twenty to thirty minutes of daily activity. (R. 392-402).

       On January 20, 2016, the claimant saw Dr. Ceraldi at the Abbeville Area Medical Center

for another colonoscopy to ensure there were no new major polyps and “the prior findings were

either stable or had resolved.” Dr. Ceraldi noted right sided diverticulosis and scattered left side

diverticulosis with no other issues. The claimant then saw Chelsea Riddle Castellone PA-C, on

March 21, 2016 for a follow-up visit. The claimant said he had been working on his diet,

exercising, and taking his medications as directed. He weighed 273 pounds at the visit. He

reported no recent gout flare ups and his hypertension was stable. He had swelling in his ankles

and shins. Castellone noted the claimant’s feet were normal with tactile sensation. (R. 261, 314,

499, 404, 480-82).

       The claimant completed a Function Report on March 28, 2016, detailing his daily

activities and limitations. When asked to describe his typical day, the claimant said he will brush

his teeth, wash his face, eat, watch tv, do chores around the house, and take his medications. He

stated that he makes his own meals, though it takes longer than it used to because sometimes he

cannot stay on his feet long. He also stated that he can do most household chores, though again,

it takes longer because of his back pain and swelling. The claimant said he cannot bend to tie his




                                                 14
        Case 4:19-cv-00434-KOB Document 14 Filed 07/31/20 Page 15 of 30



shoes well or sit in a tub because of his back pain, and he cannot sleep on his back because his

neck will hurt and his shoulders will get sore. (R. 209-11).

       The claimant stated that he shops for clothes and food, but cannot get around like he used

to. The claimant listed basketball as a hobby, but said he cannot play any more because of his

back pain and swelling. He also stated that he watches a lot of tv, but cannot sit for too long. For

social activities, the claimant stated he goes to church and some sporting events, but again noted

he cannot sit for long. Concerning his physical limitations, the claimant stated that he cannot lift

much or bend because of his back pain. He also stated that he cannot stand for long periods of

time or squat, and reaching causes him pain in his shoulder, back, and legs. Finally, the claimant

said that he cannot walk for long periods of time and struggles to finish things he starts because

of the pain in his back and legs. (R. 212-14).

       At the request of the Social Security Administration, Dr. Ammar Aldaher saw the

claimant on April 21, 2016 at Craddock Health Center for a consultative examination. The

claimant chiefly complained of pain in his back with no radiation of the pain to his lower

extremities. He weighed 276 pounds at this visit and had no swelling in his extremities. Dr.

Aldaher reported that the claimant had normal range of motion in his neck and no spasms or

abnormality in the range of motion in his back. The claimant also had a normal gait, negative

seated leg raise, and no muscle weakness. Finally, Dr. Aldaher noted that the claimant could sit,

stand, walk, and lift, carry, and handle objects. (R. 462-64).

       The claimant saw PA Castellone on June 30, 2016 for a follow-up visit at Calhoun Falls

Family Practice. He said he had been “feeling fairly well” since his last visit in March. He

reported occasional sharp pain in his feet, but said it did not occur daily and he did not want to

start a new prescription. He said his back pain was stable. PA Castellone noted that the




                                                 15
        Case 4:19-cv-00434-KOB Document 14 Filed 07/31/20 Page 16 of 30



claimant’s diabetes and hypertension were also stable. The claimant said he was not exercising,

and he weighed 281 pounds. He had swelling in his ankles and shins. PA Castellone told the

claimant to get at least thirty minutes of exercise daily and suggested walking as an option. (R.

476-79).

       On September 12, 2016, the claimant saw Dr. Stacy Towles-Moore at Quality of Life for

an office visit about his hypertension and diabetes. He complained of swelling in his feet and

legs. The claimant rated his pain as a four out of ten. Dr. Towles-Moore examined the claimant

and said he had moderately reduced range of motion and muscle spasm in his lumbar spine and

swelling in his feet, ankles, and lower legs. He weighed 275 pounds. Dr. Towles-Moore told the

claimant to walk at least ten minutes a day. (R. 502-09).

       At another visit to Dr. Towles-Moore on January 19, 2017 the claimant reported he was

“up on his feet a lot of the day.” He rated his pain as a three out of ten. He had swelling in his

ankles and shins. The claimant had gained weight, weighing 286 pounds. He stated his diabetic

medications and diet were “working.” His hypertension was stable and his blood pressure was

doing much better. Dr. Towles-Moore instructed the claimant to walk fifteen minutes a day,

three to four days a week. She told him to keep propping his feet up at night and increased his

water pill dosage. (R. 510-16).

       The claimant visited Quality of Life again on April 20, 2017, and saw Ashleigh Sullivan,

CRNP. His diabetes and hypertension were stable. The claimant reported pain in his neck and

back, and rated the pain as a one out of ten. He weighed 282 pounds. He noted mild neuropathy

in his feet that occurred intermittently. He said standing and movement aggravated his

neuropathy and rest relieved it. NP Sullivan noted tenderness in the claimant’s lumbar spine with

moderate pain caused by motion and muscle spasms in the claimant’s cervical spine with mild




                                                 16
        Case 4:19-cv-00434-KOB Document 14 Filed 07/31/20 Page 17 of 30



pain with motion. NP Sullivan found the claimant’s gait was normal and he had no weakness or

loss of sensation in his feet. She told the claimant to exercise at least thirty minutes a day. (R.

517-25).

       On July 28, 2017, the claimant saw Dr. Towles-Moore and complained of sharp

abdominal pain that had gone on for one month. He rated his pain as a four out of ten. Dr.

Towles-Moore described his hypertension as moderate-severe, but noted it was stable. She also

noted that his diabetes was stable. The claimant weighed 277 pounds. She told the claimant to

walk daily for twenty minutes. (R. 526-33).

       On a November 10, 2017 visit to Dr. Towles-Moore, the claimant said he had been

experiencing moderate-severe back pain for one month that was worsening. He said bending,

rolling over in bed, standing, twisting, and walking aggravated his back pain. He rated his pain as

a four out of ten. He had mild abdominal tenderness, muscle spasms in his lumbar spine with a

moderately reduced range of motion, and moderate pain in his ankles with motion. He continued

to do well with his diabetes, but had a new onset of burning in his left foot. He weighed 274

pounds. Dr. Towles-Moore told him to walk for ten to twenty minutes every day. (R 534-42).

       The claimant saw Dr. Towles-Moore on March 2, 2018 . He was feeling well and sticking

to his diet. He rated his pain as a four out of ten, and described his back pain as occasional and

stable. His diabetes was stable. Dr. Towles-Moore noted that the claimant has neuropathy and

muscles spasms in his lumbar spine with moderate pain caused by motion. He weighed 272

pounds at this visit, and she instructed him to exercise three times a week for twenty to thirty

minutes. (R. 543-52).

                                          The ALJ Hearing




                                                  17
        Case 4:19-cv-00434-KOB Document 14 Filed 07/31/20 Page 18 of 30



       The ALJ held a video hearing on April 25, 2018. The claimant testified that he worked as

an engine inspector in 2013. (R. 27). Prior to that, the claimant worked as a cloth inspector from

2004 to 2006. (R. 28). As a cloth inspector, the claimant spent most of the day standing and

would sometimes have to pick up objects weighing more than 50 pounds. (R. 29-30).

       The claimant said the main reason he is not able to work is his history of two back

operations, diabetes, high blood pressure, gout, stomach problems, acid reflux, and some arthritis

in his hands. (R. 30). He said he was currently taking Metformin and another medication for his

diabetes; Neurontin for his neuropathy; Allopurinol for his gout; HCTZ for the swelling in his

feet; Metoprolol, Toprol, and Lisinopril for his blood pressure; Ranitidine for his acid reflux; and

Flexeril for his back pain. (R. 30-31). The claimant said he took his medications as prescribed

(R. 32). He also stated that he was on the medication program at Quality of Life, through which

he received three of his medications for free and a discount on the others. (R. 32).

       The claimant said he watches his three-year-old grandchild seven days a week, every

other week. (R. 32). He also said he does not have a driver’s license because it was revoked after

the claimant failed to pay child support. (R. 32). The claimant confirmed that he does household

chores while his wife works, but he has to take breaks to prop up his feet when sweeping. (R. 32-

33, 35). The claimant stated he does not do any yard work because his neighbor takes care of it.

(R. 33). He used to walk a mile a day around a track, but said he was “way out of shape now,”

and believed he could only walk a quarter or half of a mile. (R. 33).

       The claimant stated he tries to assist his wife with shopping, but some days his back

prevents him from doing so. (R. 38). He said if his back is hurting, he will find a place to sit

while she shops. (R. 38-39). He said he can sometimes carry groceries, but not if he has been on




                                                 18
        Case 4:19-cv-00434-KOB Document 14 Filed 07/31/20 Page 19 of 30



his feet that day. (R. 39). He said sometimes he is unable to put his socks and shoes on after he

has been on his feet because of the swelling. (R. 40).

       The claimant said he goes to ball games and must alternate between sitting and standing

to alleviate the pain in his feet and back. (R. 34). When asked how long he could stand in a ten-

foot work area where he had room to walk as needed, he said it would not be long before he had

to sit because of his back pain and the swelling in his feet and ankles. (R. 36). The claimant said

he would not be able to stand and/or walk for two hours of an eight hour work day. (R. 40-41).

He said he tried to return to work after his car accident, but after working a full day, he would

have to leave early the next day because of the swelling in his feet and would not be able to go in

the following day because of the swelling. (R. 41).

       The claimant stated multiple times that the extent of the swelling in his legs, ankles, and

feet depends on how much standing he did the day prior. (R. 36, 38, 40). The claimant said he

also has trouble sitting for long periods of time because of his back pain, and he cannot sit up

straight. (R. 36). He said his back hurts if he sits back too far or turns his neck around and he

cannot sleep on his back. (R. 36-37). The claimant believed his last back surgery had been in

2006. (R. 34).

       He said he had swelling every day, and said the swelling causes his feet to ache like a

toothache. (R. 34, 39). To treat the swelling in his feet, the claimant said he uses cold compacts

and takes aspirin, but aspirin “messes with” his acid reflux, so he cannot use it regularly. (R. 37).

He also said he soaks his feet in hot water with Epsom salt and green rubbing alcohol. (R. 37).

He said, if he is home, he elevates his feet to help the swelling go down and most of the swelling

goes down at night. (R. 38).




                                                 19
        Case 4:19-cv-00434-KOB Document 14 Filed 07/31/20 Page 20 of 30



       The claimant also noted that he is left-handed, but has difficulty using that hand because

he broke the fibula in his left arm. (R. 41). He said he cannot really lift his left shoulder because

of the old fibula injury, and when he reaches out with his left arm, he feels pain in his neck and

back. (R. 43). He also said he had blood clots in his legs and described the neuropathy in his feet

as an “irritating needle type of pain.” (R. 36, 40).

       The vocational expert, Mr. Mosley, testified concerning work the claimant could perform

in the current economy. (R. 43-45). He categorized the claimant’s past work as a cloth inspector

as light in exertion, but noted that the claimant likely performed the work at the medium level of

exertion. (R. 43).

       The ALJ presented Mr. Mosley with a hypothetical in which a worker with the same age,

education, and past work as the claimant was limited to light, unskilled work. (R. 43-44).

Further, the ALJ stated that the hypothetical worker’s limitations would include “no climbing of

ropes, ladders, or scaffolds; no work at unprotected heights with hazardous machinery; no more

than occasional stooping, crouching, crawling, or kneeling and no more than frequent climbing

of ramps or stairs.” (R. 43-44). Mr. Mosley stated that the hypothetical worker could not perform

the claimant’s past work. (R. 44). He listed three potential jobs the hypothetical worker could

perform: (1) a cashier, (2) a sales attendant, and (3) a cleaner or housekeeper. (R. 44). Mr.

Mosley stated that approximately 800,000, 200,000, and 135,000 positions are in the national

economy for the above jobs, respectively. (R. 44).

       The ALJ then presented Mr. Mosley with a second hypothetical where the worker had the

same limitations as set in the previous hypothetical, but was limited to sedentary work. (R. 44).




                                                  20
           Case 4:19-cv-00434-KOB Document 14 Filed 07/31/20 Page 21 of 30



Mr. Mosley said the second hypothetical person would not be able to perform the claimant’s past

work. (R. 44). 2

        Finally, the ALJ presented Mr. Mosely with a third hypothetical worker who had the

same limitations as the worker in the first hypothetical, but also had an additional allowance to

miss three or more days of work each month. (R. 44-45). Mr. Mosley said the third hypothetical

worker would not be able to perform any jobs in the national economy. (R. 45).

                                               The ALJ Decision

        The ALJ issued his decision on June 12, 2018 finding that the claimant was not disabled,

and, therefore, not entitled to social security benefits under Title XVI. (R. 59). First, the ALJ

found that the claimant had not engaged in substantial gainful activity since the day the

application was filed on March 9, 2016. (R. 64). Next, the ALJ identified the claimant’s severe

impairments as degenerative disc disease, gout, and diabetes with neuropathy. (R. 64).

        Then the ALJ considered the claimant’s medical history, noting that the claimant had

several documented conditions that were categorized as nonsevere. (R. 64). The ALJ listed the

claimant’s nonsevere impairments as a history of diverticulosis, a history of deep vein

thrombosis, hypertension, obesity, gastroesophageal reflux disease (GERD), and hyperlipidemia.

(R. 64).

        The ALJ addressed each of these nonsevere impairments to show why they did not reach

the requirements of SSR 85-28. For the history of diverticulosis, the ALJ considered the notes in

the record from the claimant’s 2010 and 2016 colonoscopies, both of which revealed

diverticulosis. The ALJ noted the colonoscopy revealed no abnormal findings. (R. 64).

Concerning the claimant’s history of deep vein thrombosis, the ALJ cited to the claimant’s


2
  Mr. Mosley made no mention of jobs the claimant could perform at the sedentary level that exist in large numbers
in the national economy.


                                                        21
        Case 4:19-cv-00434-KOB Document 14 Filed 07/31/20 Page 22 of 30



statement in his medical records that he had stopped taking coumadin, the medication prescribed

to him for the condition, after two years. (R. 64). The ALJ also noted no further clotting issues in

the record. (R. 64).

       The ALJ stated that the claimant’s hypertension appeared to be “generally well-

controlled with medications” and swelling was observed on an occasional basis and treated with

a water pill. (R. 64-65). When considering the claimant’s obesity, the ALJ looked to SSR 02-1P,

but found that the claimant’s ability to perform physical activities was not affected by his weight

and the claimant was actually encouraged to exercise by his physicians. (R. 65). The ALJ noted

the claimant’s hyperlidemia and GERD, but said the record did not demonstrate that these

conditions would prevent the claimant from performing basic work activities. (R. 65). Finally,

the ALJ considered the claimant’s complaint of a fracture in his left arm and arthritis in the same.

He found the record lacked any evidence of treatment for these conditions and, therefore, they

could not be “medically determinable impairments” as defined under 20 C.F.R. 416.908. (R. 65).

       The ALJ determined that none of the claimant’s impairments, nor a combination of his

impairments, met the requirements of a listing in 20 C.F.R. part 404, subpt. P, app. 1. (R. 65).

The ALJ specifically considered listing 1.04 (regarding the claimant’s degenerative disc disease),

listing 1.02 (regarding the claimant’s gout), and listing 11.14 (regarding the claimant’s diabetic

neuropathy). (R. 65-66). In each case, the ALJ found the record could not support that the

claimant met the listing requirements.

       Next, the ALJ found the claimant had an RFC to perform light, unskilled work with

several limitations. (R. 66). He stated the claimant’s work must have “no climbing of ropes,

ladders, or scaffolds; no work at unprotected heights or with hazardous machinery; occasional

stooping, crouching, crawling, or kneeling; and frequent climbing of ramps or stairs.” (R. 66).




                                                22
         Case 4:19-cv-00434-KOB Document 14 Filed 07/31/20 Page 23 of 30



        The ALJ then explained that he applied the two-part standard for considering a claimant’s

pain and other symptoms, in which he must (1) determine if the claimant has “an underlying

medically determinable physical or mental impairment(s) . . . that could reasonably be expected

to produce the claimant’s pain or other symptoms, and (2) “evaluate the intensity, persistence

and limiting effects” of the alleged symptoms to determine the extent to which they limit the

claimant’s ability to perform work-related activities. (R. 66). The ALJ stated that if objective

medical evidence did not support the extent of limitations the claimant alleged, he must

“consider other evidence in the record” to determine the claimant’s limitations. (R. 66).

        Although the ALJ stated earlier that he had taken “careful consideration of the entire

record” in determining the claimant’s RFC, he proceeded to walk through the claimant’s

testimony at the hearing and his treatment records, specifically noting when medical sources

referred to the claimant’s back and neck pain, gout, and diabetes with neuropathy (the claimant’s

severe impairments). (R. 66-68). He concluded his review of the record by finding that the

claimant’s impairments would be reasonably expected to cause some of the alleged symptoms,

but “the claimant’s statements concerning the intensity, persistence, and limiting effects of these

symptoms are not entirely consistent with the medical record and other evidence in the record.”

(R. 68). To support this assertion, the ALJ noted that the claimant reported relief from his

medications; has maintained full strength and sensation; has a normal gait; has maintained

control over his diabetes; has few gout flare ups; is not physically limited by his occasional

swelling; and stated that he stays active, cares for his grandchild, and spends most of the day on

his feet. (R. 68).

        The ALJ then stated that the claimant has some limitations, and restated the work

restrictions mentioned earlier. (R. 69). He assigned good weight to Dr. Ammar Aldaher’s




                                                 23
        Case 4:19-cv-00434-KOB Document 14 Filed 07/31/20 Page 24 of 30



opinion, finding that it was supported by Dr. Aldaher’s own examination findings and consistent

with the treatment records. (R. 69).

       The ALJ then considered the claimant’s past work as a cloth inspector and found the

claimant would not be able to perform his past relevant work. (R. 69). The ALJ noted the

claimant had changed age groups since applying for benefits, going from being a “younger

individual” at forty-nine years old to “approaching advanced age” at fifty-two years old. (R. 69).

He also stated the claimant had at least a high school education. (R. 69). Given the claimant’s

age, education, and work experience, the ALJ said “there are jobs in significant numbers in the

national economy that the claimant can perform.” (R. 69). The ALJ also noted the claimant

would not qualify for benefits if the grids were used as a framework, because even if the

claimant was able to perform of full range of light activity, the ALJ would still be directed by

Grids 202.12 and 202.14 to find the claimant was “not disabled.” (R. 69).

       The ALJ acknowledged the claimant’s limitations would impede his work abilities, and

stated that he used the vocational expert’s testimony to guide his determination of how much the

claimant’s limitations would hinder him in adjusting to other work. (R. 70). The ALJ noted the

vocational expert’s opinion that the claimant could work as a cashier, sales attendant, or

cleaner/housekeeper and that these jobs existed in significant numbers in the national economy.

(R. 70). The ALJ concluded that the vocational expert’s testimony supported his final decision

that the claimant was not disabled and could adjust to light work with limitations in the national

economy. (R. 70).

                                        VI. DISCUSSION

                        Substantial Evidence Supporting Claimant’s RFC




                                                24
           Case 4:19-cv-00434-KOB Document 14 Filed 07/31/20 Page 25 of 30



                First, the claimant contends that the ALJ did not support his determination of the

claimant’s RFC with substantial evidence from the record as required by SSR 96-8p. This court

disagrees.

       This court’s task is not to determine if the ALJ could have found differently, but to

determine if the ALJ supported his actual decision with substantial evidence from the record. See

42 U.S.C. § 405(g). The ALJ has a duty to support his determination of the claimant’s RFC with

substantial evidence, and he meets his duty by linking his findings to specific evidence from the

record concerning the claimant’s remaining abilities despite his limitations. See Colvin, 557 F.

App’x at 852; Packer, 542 F. App’x at 891-92.

       In this case, the ALJ adequately supported his determination of the claimant’s RFC with

substantial evidence from the record. He considered the opinion evidence and all of the

claimant’s symptoms to the extent to which the symptoms could reasonably be accepted as

consistent with the objective medical evidence. In support of his determination, he discussed the

record at length, citing to the claimant’s medical sources. The ALJ concluded that the claimant

could perform light, unskilled work with limitations. (R. 66). He supported his determination by

noting that the claimant reported relief from medications; has maintained full strength and

sensation; has maintained control over his diabetes; has a normal gait and is not physically

limited by occasional swelling in his legs, ankles, and feet; has few gout flare ups; and the

claimant stated he stays active, cares for his grandchild, and spends most of the day on his feet.

(R. 68).

       The ALJ stated that the claimant generally reports good relief with his prescribed

medications despite his claims of disabling back and neck pain, as evidenced by his positive

response to medications and denial of additional medications. (R. 68). The ALJ cited to a visit on




                                                 25
        Case 4:19-cv-00434-KOB Document 14 Filed 07/31/20 Page 26 of 30



May 29, 2014, at which the claimant told NP White that a recent increase in his pain medications

and muscle relaxers “worked very well” to help control his back pain. (R. 377). The ALJ also

cited two instances of the claimant denying additional treatment: he told NP White in October

2014 that he would rather work on his diet and exercise than take more medication, and told PA

Castellone in June 2016 that he did not want another prescription despite complaints of pain in

his feet. (R. 380, 476). Finally, the ALJ noted that on January 19, 2017, Dr. Towles-Moore said

the claimant’s medications and diabetic diet were “working” to treat his diabetes. (R. 510).

Despite his claims of disabling pain, the claimant generally had good relief from his medications.

       The ALJ next stated that the claimant “maintains full strength and full sensation,” and is

not disabled by a lack of muscular strength or numbness. (R. 65). In support, the ALJ cited to a

December 3, 2013 appointment, at which Dr. Simons noted the claimant had normal muscle

strength. (R. 67, 372). The ALJ also cited to an October 6, 2014, visit at which NP White

performed a diabetic foot examination and found the claimant had full sensation in his feet. (R.

68, 381). The ALJ noted that on April 21, 2016, Dr. Aldaher found the claimant had normal

reflexes, sensation that responded to pinpricks and vibrations, and no muscle weakness (R. 67,

463). The ALJ cited another diabetic foot examination in April 2017, at which time NP Sullivan

found no weakness or loss of sensation. (R. 68, 521). Finally, the ALJ cited to visits in

November 2017 and March 2018, at which Dr. Towles-Moore described the claimant’s sensation

as normal. (R. 68, 539, 549). Therefore, although the claimant has been diagnosed with diabetic

neuropathy, he retains full muscular strength and sensation, and would not be prevented from

doing basic work activities because of weakness.

       The ALJ also cited substantial evidence from the record to support his conclusion that the

claimant maintained control over his diabetes, and while the claimant has complained of




                                                26
        Case 4:19-cv-00434-KOB Document 14 Filed 07/31/20 Page 27 of 30



neuropathy at appointments, “the sensory findings have remained normal.” (R. 66). The ALJ

noted that while the claimant had occasional noncompliance issues, such as NP White’s reports

of the claimant eating a poor diet, checking his blood sugar sporadically, and not taking his

metformin, the claimant’s diabetes was generally well-controlled. (R. 68, 380, 383). The ALJ

cited to visits with Dr. Simons, who prescribed the claimant glimepiride to better treat his

diabetes and noted on August 24, 2015 that the claimant’s diabetes was well-controlled. (R. 68,

388, 395). On eight separate visits to Calhoun Falls Family Practice between June 2010 and

April 2013, the claimant himself described his diabetes as stable (R. 68, 334, 336, 339, 341, 343,

348, 357, 363). Finally, the ALJ noted that Dr. Towles-Moore stated the claimant’s diabetes was

stable on March 2, 2018. (R. 68, 543). While the claimant’s diabetes likely contribute to his

occasional swelling, his physicians state that his diabetes is well-controlled by medication and

only seemed to interfere with his well-being when the claimant was noncompliant with his

treatment.

       The ALJ cited to several appointments as substantial evidence to support his conclusion

that the claimant has a normal gait, and while his treating physicians occasionally note swelling

in his legs and feet, the swelling does not restrict his ability to walk or stand. (R. 68). The ALJ

noted that Dr. Wiggins described the claimant’s gait as normal at a December 27, 2010 follow-

up visit (R. 68, 339). On April 21, 2016, Dr. Aldaher also described the claimant’s gait as

normal, as did Dr. Towles Moore on April 20, 2017. (R. 65, 463, 517). Therefore, while the ALJ

considered the claimant’s alleged gait disturbance, the ALJ properly relied on the objective

medical statements that the claimant had a normal gait that did not impede his ability to walk.

       The ALJ stated that the record reveals “few complaints of gout with no objective

evidence of any acute flares.” (R. 68). He noted that on March 21, 2016, the claimant denied any




                                                 27
        Case 4:19-cv-00434-KOB Document 14 Filed 07/31/20 Page 28 of 30



recent gout flare ups, and reported a history of gout but no current gout issues when he saw Dr.

Aldaher on April 21, 2016. (R. 68, 480, 462). Dr. Aldaher also found that the claimant had

normal grip strength. (R. 463). Finally, the ALJ noted the claimant’s report of gout in his right

hand and left elbow to Dr. Towles-Moore on September 12, 2016, but also noted that Dr.

Towles-Moore “observed no related abnormalities” and refilled his prescription of allopurinol to

prevent future attacks. (R. 68, 507). The claimant may have occasional gout attacks, but they are

rare, treated with medication, and do not appear to have impeded his grip strength.

       The ALJ found that the claimant stays active. He noted the claimant’s own statements at

a follow-up visit in December 2015 that he “is staying very active with his grandchildren” and

“trying to lose weight.” (R. 68, 396) The ALJ also pointed to Dr. Towles-Moore’s report on

January 19, 2017, that the claimant was “up on his feet a lot of the day” and his swelling mostly

went down at night. (R. 68, 510). The ALJ included that, at the hearing, the claimant said he

takes care of his three year old grandchild seven days a week, every other week. (R. 68, 32).

Finally, the ALJ stated that the claimant’s treating physicians encouraged him to exercise, and

several times specifically encouraged him to go for walks. (R. 376, 479, 507, 515, 532, 540). The

ALJ supported his determination that the claimant could perform light work, not just sedentary,

by showing that the claimant did not lead a sedentary lifestyle and his treating physicians never

stated that he should restrict his activity, instead repeatedly encouraging him to exercise.

       The ALJ assigned good weight to Dr. Aldaher’s opinion, finding it generally consistent

with the record as a whole. (R. 69). He also properly relied on the vocational expert’s testimony

that the claimant was capable of light work and could adjust to work as a cashier, sales attendant,

or housekeeper. (R. 69, 70). For the reasons stated above, this court finds that the ALJ supported




                                                 28
         Case 4:19-cv-00434-KOB Document 14 Filed 07/31/20 Page 29 of 30



his decision on the claimant’s RFC with substantial evidence from the record as required by SSR

96-8p.

                                   Medical Vocational Guidelines

         Second, the claimant argues that the ALJ should have applied the grids and determined

the claimant was qualified for disability benefits under Grid 201.12. This court disagrees.

         The ALJ should not rely exclusively on the grids in two instances. First, he should not

rely exclusively on the grids if the claimant has non-exertional impairments or a mix or

exertional and non-exertional impairments. 20 C.F.R. pt. 404, subpt. P, app. 2, § 200.00(e)(2).

Second, he should not rely exclusively on the grids if the claimant is not able to perform a full

range of work at a given exertional level. See Walker, 826 F.2d at 1002.

         In this case, the ALJ could not and did not rely exclusively on the grids because the

claimant reported pain, which is a nonexertional limitation. The ALJ also could not rely

exclusively on the grids because the claimant had several limitations and could not perform a full

range of light work. Thus, the ALJ needed testimony from a vocational expert. While the ALJ

could have used the grids as a framework to guide his decision, he recognized that he could not

mechanically apply them to the claimant’s unique situation, and properly relied on the testimony

of a vocational expert. Therefore, the ALJ did not err in failing to apply Grid 201.12 to the

claimant.

                                       VII. CONCLUSION

         For the reasons above, this court concludes that the decision of the commission should be

AFFIRMED. The court will enter a separate order in accordance with the Memorandum

Opinion.




                                                 29
Case 4:19-cv-00434-KOB Document 14 Filed 07/31/20 Page 30 of 30



DONE and ORDERED this 31st day of July, 2020.




                                 ____________________________________
                                 KARON OWEN BOWDRE
                                 UNITED STATES DISTRICT JUDGE




                                   30
